Title: [Diary entry: 10 January 1786]
From: Washington, George
To: 

Tuesday 10th. Thermometer at  in the Morning— at Noon and 38 at Night. Wind Southerly all day & at times pretty fresh, and in the forenoon cold—but warmer & much pleasanter afterwards. Rid to my Plantation in the Neck, and took the hounds with me. About 11 Oclock found a fox in the Pocoson at Sheridens point and after running it very indifferently and treeing it once caught it about one Oclock. In the evening one William Barber from the lower end of

Fauquier came here to rent some Land I have in that quarter and stayed all Night.